Dismissed and Memorandum Opinion filed August 21, 2008







Dismissed
and Memorandum Opinion filed August 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00788-CV
____________
 
IN THE INTEREST OF R.E.C., M.E.C., and R.H.E.C.
 
 
 
 

 
On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 04-00240
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed August 30, 2007.  After appellants failed to
respond to the court=s notice, we issued an opinion on December 13, 2007,
dismissing the appeal for failure to pay for the clerk=s record.  Appellants filed the clerk=s record on December 17, 2007, and
filed a motion for rehearing, which the court granted.  The opinion of December
13, 2007, was withdrawn and the appeal was reinstated on February 14, 2008.  On
May 6, 2008, the court reporter advised this court that no reporter=s record was to be filed. 
Accordingly, the court set appellants= brief due on May 29, 2008.  No brief
was filed.




On June
26, 2008, this Court issued an order stating that unless appellants submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before July 16, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).
Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.